Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 12/31/20 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election without traverse of Group I and species of steps recited in instant claims 19 (and 20 which is now canceled) in Applicant’s amendment and response filed 10/11/18.  

Claims 1, 3-5, 7-9, 11-14, 19 and 50 read on the elected group and species and are presently being examined as they read upon the elected species.  

3.  Applicant’s amendment and response has overcome the prior rejection of record of claims 1, 3-9, 11-15 and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (new matter rejection).

Applicant has canceled claims 6 and 15 and has amended instant base claim 1 to indicate that the identifying step is based on the detection of the label, not the identity of the label (as “differentially” labeled has presently been deleted).  

4.  Applicant’s amendment and response filed 12/31/20 has overcome the prior rejection of record of claims 1, 3-9, 11-15 and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention. 

Applicant has canceled claims 6 and 15 and has amended instant base claim 1 to indicate that the identifying step is based on the detection of the label.  

5.  Applicant’s amendment and response has overcome the prior rejection of record of claims 1, 3-9, 11-15 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

et al (Molec. Ther, 2004, 9(5): 757-764, of record) and Hadrup et al (Nat. Methods, 2009, 6(7): 520-526). 

Applicant has canceled claims 6 and 15 and has amended instant base claim 1 to delete reference to “differentially” labeled multimer complexes. 

7.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.  Claims 1, 3-5, 7-9, 11-14 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

This is a new ground of rejection necessitated by Applicant’s amendment filed 12/31/20.

The specification does not disclose how to use the instant invention: the recited method of screening for novel T cell epitopes and TCRs binding thereto, wherein in step “a” comprises introducing a (single) nucleic acid construct encoding (an unlimited number of) candidate antigens into the antigen presenting cell.

The specification has not enabled the breadth of the claimed invention because the claims encompass expressing in an antigen presenting cell, an unlimited number of candidate antigens, whereby the candidate antigens are expressed by introducing a single nucleic acid construct encoding the unlimited number of candidate antigens.  The state of the art is such that it is unpredictable in the absence of appropriate evidence whether a single nucleic acid construct, be it RNA, DNA and/or a vector comprising these can successfully express an unlimited number of candidate antigens in an antigen presenting cell.  

The specification does not disclose a definition for “antigen”, limiting or otherwise; it does discuss antigens in general as being proteins (“as used herein, the term “immunogen” refers to an agent (e.g., a microorganism and/or portion or component thereof (e.g., a protein antigen)) that is capable of eliciting an immune response in a subject) (page 15 at lines 27-29).  

The specification discloses that candidate foreign antigens and HLA molecules may be expressed in antigen presenting cells (APCs) by a variety of methods known in the art, including but not limited to, transfection with RNA, transfection with DNA expression constructs, transfection with plasmid expression constructs, and transduction with viral expression constructs.  The specification discloses that in some embodiments the viral expression construct is an adeno-associated (AAV) or a lentiviral (LV) vector , and that electroporation and other means known in the art may also be used for expressing the candidate foreign antigen and HLA molecules (see first paragraph on page 5). The specification discloses that dendritic cells are the most effective antigen-presenting cells known (page 39 at line 17).  

The specification discloses using plasmid construct, mRNA/DNA, in transfection and retroviral transduction, for protein antigens CD20 and MPO, for introduction into moDcs (monocyte-derived dendritic cells or tumor cell lines) (e.g., paragraph spanning pages 36-37).  

Evidentiary reference UniProtKB- P11836 (2021) teaches that human CD20 is 297 amino acid residues in length.  Evidentiary reference UniProtKB- P05164 (2021) teaches that human MPO precursor is 745 amino acid residues in length.  

Evidentiary reference Wu et al (Mol. Ther. 2010, 18(1): 80-86) teaches that AAVs are single stranded DNA viruses having small packaging capacity (around 5 kb in length (see entire reference, especially abstract, introduction and last paragraph).   

Evidentiary reference Yacoub et al (J. Gene Med. 2007, 9: 579-584) teach replication-deficient lentiviral particles vectors that can express packed inserts of 7.5 kb (see entire reference, especially last paragraph, abstract).  Evidentiary reference Meng et al (Nature.com, Scientific Reports, 2106, 6:19750, pages 1-12) teaches that in 2016, after the effective filing date of the claimed invention, the genomic RNA lengths that can be packaged by LVs is about 9.7 kb to about 12.8 kb, about the upper limit of LV packaging capacity (see entire reference, especially third paragraph of discussion section).  

There is insufficient guidance in the specification as to how to make an ingredient used in the instant invention and therefore also how to use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

9.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


10.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.  Claims 1, 3-5, 8, 9, 11 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Chaux et al (J. Immunol. 1999, 163: 2928-2936) in view of Lundegaarde et al (Immunol. 2010, 130: 309-318), as evidenced by Romero et al (J. Exp. Med. 1998, 188: 1641-1650).

This is a new ground of rejection necessitated by Applicant’s amendment filed 12/31/20.

Claim interpretation:  Note that ‘affinity-based algorithmic prediction“ is a limitation recited in instant base claim 1 at part “b”.  The instant specification does not define this limitation but does discuss this limitation both in terms of “affinity” and of “KD” (e.g., page 5 at lines 9-12) and in terms of an example of an affinity-based algorithm “NetMHC” (e.g., page 9 at lines 8-10, para spanning pages 34-35).   However, in the absence of a limiting definition, the said limitation may encompass other algorithmic predictions based upon affinity/KD.

Chaux et al teach a method to identify CTL epitopes that selects naturally processed peptides, comprising: (1) infecting dendritic cells (antigen presenting cells or APCs) with a recombinant virus comprising the entire MAGE-A1 tumor antigen gene (i.e., a nucleic acid construct encoding the candidate antigen) and using these APCs to stimulate donor T cells (autologous T cells having cognate HLA restriction or T cells from normal donors), thereby stimulating donor T cells with complexes of defined HLA class I and endogenously processed peptides, and (2) contacting clones of these stimulated T cells with autologous cells loaded with a set of overlapping MAGE-A1 peptides, leading to the identification of five new MAGE-A1 peptide epitopes recognized by the CTLs (cytotoxic T lymphocytes) that were reacted against endogenously processed peptides in complex with naturally expressed HLA class I molecules HLA-A2, -A28, -B53, -CW2 and –Cw3 (i.e., the APCs comprise defined HLA molecule (of part (1) above).  Chaux et al teach identifying the defined HLA restriction element for a T cell that recognizes a MAGE-A1 peptide by transfecting cells with a MAGE-A1 cDNA together with cDNAs coding for one of the HLA presenting molecules present on the original cells and reacting the transfected cells with the T cell, with the result that the cells expressing a single defined HLA molecule that present the peptide from MAGE-A1 could be identified.  Chaux et al teach that to identify the particular peptide from MAGE-A1 that can bind to the defined restricting HLA molecule, overlapping peptides covering the entire MAGE-A1 protein sequence were each separately incubated with autologous APCs and reacted with a T cell that recognized the MAGE-A1 cDNA transfected cell.  Following this, the positive peptide was screened for the presence of a subsequence thereof having consensus anchor residues for potential binding to the defined HLA molecule. The shorter peptide subsequence was synthesized, loaded onto an autologous target cell and tested in a cytotoxicity assay.  Chaux et al teach that only the peptides that are [endogenously] processed efficiently by the MAGE-A1/dendritic cells are able to activate CTLs and that this property is relevant to lysis of tumor cells expressing the relevant HLA/peptide complex.  Chaux et al teach that to increase the range of patients eligible for therapy with peptides, it is important to identify additional MAGE epitopes recognized by CTL as well as peptides from other tumor associated antigenic peptides, such as for instance other MAGE-encoded tumor antigens.  Chaux et al further teach that soluble, relevant peptide/HLA tetramers may be used to label antigen-specific TCRs directly (i.e., the reference inherently teaches that the peptide/HLA tetramers comprise a label), and identification of relevant antigenic peptides are important for using these tetramers to monitor the T cell response to an immunizing antigen.  Chaux et al teach that drawbacks of their methodology include activation of only T cells with high affinity TCRs and activation of T cells by the viral vector.  Chaux et al teach that advantages of their method are that it will find the occasional peptide not having consensus anchor residues, those peptides not having high affinity in vitro for the presenting molecule, and identify only peptides that are endogenously processed (due to delivering the nucleic acid sequence encoding the protein antigen into a cell).  However, Chaux et al teach that in many instances, additional steps must be taken to identify the minimal exact epitope, i.e., shorter peptides of the correct length for binding to an HLA class I molecule (9-mers in this instance) had to be synthesized and tested for the ability to bind to the HLA molecule and stimulate lysis by T cells.  

Chaux et al further teach that a previous different approach based on in vitro stimulation of T cells with candidate peptides previously shown to be good binders to a given HLA molecule was sometimes successful, but as a major drawback, was not able to identify tumor-relevant peptides because the peptide is not necessarily generated efficiently by the processing machinery of the cell or because the T cells obtained after stimulation with high concentrations of the peptide have low affinity (see entire reference, especially abstract, introduction, lines 1-4 at column 1 on page 2929, materials and methods, discussion, and e.g., section starting on page 2931 and continuing onto page 2932, discussion).  

Evidentiary reference Romero et al (J. Exp. Med. 1998, 188: 1641-1650) is referenced (as reference 51) by Chaux et al for the teaching of direct detection of cognate antigen specific T cells using HLA/peptide tetramers.  Romero et al teach that these tetramers are conjugated to a PE (fluorescent label) label for detection by FACs (e.g., Romero et al at “Tetramers” section on page 1642, page 1644 at column 1, full paragraph).  Thus, this reference teaches that Chaux et al inherently teach a labeled HLA/peptide tetramer.

Chaux et al do not teach wherein the MAGE-A1 peptides are peptides that are obtained by utilizing a predictive affinity-based algorithm rather than being overlapping peptides spanning the entire sequence of the antigenic protein of interest, nor subsequently tested for binding to a defined HLA molecule, nor that these complexes are used in the form of labelled HLA/peptide complexes in place of the peptides loaded onto an APC to detect which peptides interact with T cells that were induced by endogenously processed peptide antigen.  
Lundegaarde et al teach that high-accuracy predictions for MHC peptide binding, including wherein they are affinity based, are available for any HLA-A or –B molecules (i.e., human MHC class I molecules) with known protein sequence.  Lundegaarde et al teach that such MHC/HLA binding prediction methods have matured to a level where they can be highly resource-saving tools in epitope discovery, a convenient way to focus the experimental work on the subset of potential immunogenic peptides that will have the highest probability of success, and substantially reducing the experiments needed to identify the same number of HLA binding peptide epitopes that could be discovered using biological or biochemical assay, are accurate and of high value in reducing the cost for epitope discovery. Lundegaarde et al teach that semi-automated high throughput experimental assay systems are available for detection of MHC/peptide binding strengths. Lundegaarde et al teach a variety of MHC/HLA complex binding prediction algorithms including MetMHC which is an affinity based algorithm. Lundegaarde et al teach that the ability of a peptide to be generated by proteasomal degradation in an antigen presenting cell, besides binding to the TAP transporter and ultimately to a MHC molecule, is key to presentation on a cell surface. Lundegaarde et al teach that MHC binding is the most selective part of the peptide presentation pathway and that the information contained in the amino acid sequence of a peptide regarding the outcome of the biochemical interaction is much stronger for the MHC/peptide binding event than for the proteasomal cleavage and TAP binding and can therefore be modelled more accurately.  Lundegaarde et al teach that HLA-A*0201 (HLA-A2), HLA-A*0101 and HLA-B*0702 are common in the western population (see entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have transfected/transduced a cell to comprise a defined HLA of interest and antigenic protein of interest or in the case of a cell that already comprises the defined HLA of interest naturally to have transfected/transduced said cell to comprises an antigenic protein of interest, either using DNA or a viral vector comprising a nucleic acid construct, as is taught by Chaux et al and to have used it to stimulate donor T cells, and furthermore, to have tested these T cells against defined HLA/peptide complexes that are identified via the predictive algorithm(s) taught by Lundegaarde et al from the said antigenic protein of interest, confirmed to bind to the defined HLA molecule and configured in labelled HLA/peptide complexes. 

One of ordinary skill in the art would have been motivated to do this in order to facilitate detection of antigenic peptides from candidate antigenic proteins of interest that can bind to a particular defined HLA molecule of interest by reducing the number of candidate peptides as well as many of the extensively burdensome experimental steps taught by Chaux et al via use of the HLA binding predictive algorithm methodology taught by Lundegaarde et al, and by testing those peptides that actually bind to the HLA molecule for their ability to be recognized by T cells that are generated by endogenously processed peptides from the antigenic protein of interest, as is taught to be important by Chaux et al to be relevant for use in vaccine development.  This is so, particularly given the teachings of Lundegaarde et al of the advantages of using predictive HLA binding affinity algorithms in the service of peptide epitope discovery, e.g., by focusing the experimental work on the subset of potential immunogenic peptides from a new or existing antigenic protein of interest that will have the highest probability of success, by the ability of the process to be semi-automated and high throughput, by their accuracy and value in reducing time and cost for epitope discovery, and by reducing the number of burdensome steps taught by the primary reference.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have made a labelled HLA/peptide tetramer complex useful for identifying antigen-specific T cells as is taught by Chaux et al, including wherein the HLA is HLA-A2, using the predicted peptides that bind to the HLA molecules and using them in place of APCs transfected/transduced with antigen of interest and HLA of interest.

One of ordinary skill in the art would have been motivated to do this in order to avoid the labor of having to maintain antigen presenting cell lines comprising the HLA of interest and the antigenic protein of interest, since the HLA restricting element is determined by the predictive algorithm taught by Lundegarrde et al, and the labelled HLA/peptide complexes are taught by Chaux et al to be useful for detecting antigen specific T cells.

Instant dependent claims 9 and 11 are included in this rejection because MAGE-1 and other MAGE proteins are foreign candidate antigens to T cells since they are only present in male germline cells that do not express HLA class I molecules, but since they are expressed on male germline cells, they are also a self-protein.

12.  Claims 1, 4, 5, 8, 9, 11 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Chaux et al (J. Immunol. 1999, 163: 2928-2936) in view of Lundegaarde et al (Immunol. 2010, 130: 309-318) and DiBrino et al (Biochem. 1995, 34: 10130-10138), as evidenced by Romero et al (J. Exp. Med. 1998, 188: 1641-1650).

This is a new ground of rejection necessitated by Applicant’s amendment filed 12/31/20.

Claim interpretation:  Note that ‘affinity-based algorithmic prediction“ is a limitation recited in instant base claim 1 at part “b”.  The instant specification does not define this limitation but does discuss this limitation both in terms of “affinity” and of “KD” (e.g., page 5 at lines 9-12) and in terms of an example of an affinity-based algorithm “NetMHC” (e.g., page 9 at lines 8-10, para spanning pages 34-35).   However, in the absence of a limiting definition, the said limitation may encompass other algorithmic predictions based upon affinity/KD.

Chaux et al teach a method to identify CTL epitopes that selects naturally processed peptides, comprising: (1) infecting dendritic cells (antigen presenting cells or APCs) with a recombinant virus comprising the entire MAGE-A1 tumor antigen gene (i.e., a nucleic acid construct encoding the candidate antigen) and using these APCs to stimulate donor T cells (autologous T cells having cognate HLA restriction or T cells from normal donors), thereby stimulating donor T cells with complexes of defined HLA class I and endogenously processed peptides, and (2) contacting clones of these stimulated T cells with autologous cells loaded with a set of overlapping MAGE-A1 peptides, leading to the identification of five new MAGE-A1 peptide epitopes recognized by the CTLs (cytotoxic T lymphocytes) that were reacted against endogenously processed peptides in complex with naturally expressed HLA class I molecules HLA-A2, -A28, -B53, -CW2 and –Cw3 (i.e., the APCs comprise defined HLA molecule (of part (1) above).  Chaux et al teach identifying the defined HLA restriction element for a T cell that recognizes a MAGE-A1 peptide by transfecting cells with a MAGE-A1 cDNA together with cDNAs coding for one of the HLA presenting molecules present on the original cells and reacting the transfected cells with the T cell, with the result that the cells expressing a single defined HLA molecule that present the peptide from MAGE-A1 could be identified.  Chaux et al teach that to identify the particular peptide from MAGE-A1 that can bind to the defined restricting HLA molecule, overlapping peptides covering the entire MAGE-A1 protein sequence were each separately incubated with autologous APCs and reacted with a T cell that recognized the MAGE-A1 cDNA transfected cell.  Following this, the positive peptide was screened for the presence of a subsequence thereof having consensus anchor residues for potential binding to the defined HLA molecule. The shorter peptide subsequence was synthesized, loaded onto an autologous target cell and tested in a cytotoxicity assay.  Chaux et al teach that only the peptides that are [endogenously] processed efficiently by the MAGE-A1/dendritic cells are able to activate CTLs and that this property is relevant to lysis of tumor cells expressing the relevant HLA/peptide complex.  Chaux et al teach that to increase the range of patients eligible for therapy with peptides, it is important to identify additional MAGE epitopes recognized by CTL as well as peptides from other tumor associated antigenic peptides, such as for instance other MAGE-encoded tumor antigens.  Chaux et al further teach that soluble, relevant peptide/HLA tetramers may be used to label antigen-specific TCRs directly (i.e., the reference inherently teaches that the peptide/HLA tetramers comprise a label), and identification of relevant antigenic peptides are important for using these tetramers to monitor the T cell response to an immunizing antigen.  Chaux et al teach that drawbacks of their methodology include activation of only T cells with high affinity TCRs and activation of T cells by the viral vector.  Chaux et al teach that advantages of their method are that it will find the occasional peptide not having consensus anchor residues, those peptides not having high affinity in vitro for the presenting molecule, and identify only peptides that are endogenously processed (due to delivering the nucleic acid sequence encoding the protein antigen into a cell).  However, Chaux et al teach that in many instances, additional steps must be taken to identify the minimal exact epitope, i.e., shorter peptides of the correct length for binding to an HLA class I molecule (9-mers in this instance) had to be synthesized and tested for the ability to bind to the HLA molecule and stimulate lysis by T cells.  

Chaux et al further teach that a previous different approach based on in vitro stimulation of T cells with candidate peptides previously shown to be good binders to a given HLA molecule was sometimes successful, but as a major drawback, was not able to identify tumor-relevant peptides because the peptide is not necessarily generated efficiently by the processing machinery of the cell or because the T cells obtained after stimulation with high concentrations of the peptide have low affinity (see entire reference, especially abstract, introduction, lines 1-4 at column 1 on page 2929, materials and methods, discussion, and e.g., section starting on page 2931 and continuing onto page 2932, discussion).  

Evidentiary reference Romero et al (J. Exp. Med. 1998, 188: 1641-1650) is referenced (as reference 51) by Chaux et al for the teaching of direct detection of cognate antigen specific T cells using HLA/peptide tetramers.  Romero et al teach that these tetramers are conjugated to a PE (fluorescent label) label for detection by FACs (e.g., Romero et al at “Tetramers” section on page 1642, page 1644 at column 1, full paragraph).  Thus, this reference teaches that Chaux et al inherently teach a labeled HLA/peptide tetramer.

Chaux et al do not teach wherein the MAGE-A1 peptides are peptides that are obtained by utilizing a predictive affinity-based algorithm rather than being overlapping peptides spanning the entire sequence of the antigenic protein of interest, nor subsequently tested for binding to a defined HLA molecule, nor that these complexes are used in the form of labelled HLA/peptide complexes in place of the peptides loaded onto an APC to detect which peptides interact with T cells that were induced by endogenously processed peptide antigen.  

Lundegaarde et al teach that high-accuracy predictions for MHC peptide binding, including wherein they are affinity based, are available for any HLA-A or –B molecules (i.e., human MHC class I molecules) with known protein sequence.  Lundegaarde et al teach that such MHC/HLA binding prediction methods have matured to a level where they can be highly resource-saving tools in epitope discovery, a convenient way to focus the experimental work on the subset of potential immunogenic peptides that will have the highest probability of success, and substantially reducing the experiments needed to identify the same number of HLA binding peptide epitopes that could be discovered using biological or biochemical assay, are accurate and of high value in reducing the cost for epitope discovery. Lundegaarde et al teach that semi-automated high throughput experimental assay systems are available for detection of MHC/peptide binding strengths. Lundegaarde et al teach a variety of MHC/HLA complex binding prediction algorithms including MetMHC which is an affinity based algorithm. Lundegaarde et al teach that the ability of a peptide to be generated by proteasomal degradation in an antigen presenting cell, besides binding to the TAP transporter and ultimately to a MHC molecule, is key to presentation on a cell surface. Lundegaarde et al teach that MHC binding is the most selective part of the peptide presentation pathway and that the information contained in the amino acid sequence of a peptide regarding the outcome of the biochemical interaction is much stronger for the MHC/peptide binding event than for the proteasomal cleavage and TAP binding and can therefore be modelled more accurately.  Lundegaarde et al teach that HLA-A*0201 (HLA-A2), HLA-A*0101 and HLA-B*0702 are common in the western population (see entire reference).  

DiBrino et al teach using the class I deficient cell line Hmy.C1R to express a defined HLA class I molecule of interest.  DiBrino et al teach transfecting cDNA the Hmy.C1R cells encoding the HLA class I molecule of interest cloned into the mammalian expression vector RSV.neo (see entire reference, especially materials and methods).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have transfected/transduced a cell to comprise a defined HLA of interest and antigenic protein of interest, either using DNA or a viral vector comprising a nucleic acid construct, as is taught by Chaux et al or by transfecting a class I HLA deficient cell line with vector comprising cDNA as taught by DiBrino et al, and to have used it to stimulate donor T cells, and furthermore, to have tested these T cells against defined HLA/peptide complexes that are identified via the predictive algorithm(s) taught by Lundegaarde et al from the said antigenic protein of interest, confirmed to bind to the defined HLA molecule and configured in labelled HLA/peptide complexes. 

One of ordinary skill in the art would have been motivated to do this in order to facilitate detection of antigenic peptides from candidate antigenic proteins of interest that can bind to a particular defined HLA molecule of interest by reducing the number of candidate peptides as well as many of the extensively burdensome experimental steps taught by Chaux et al via use of the HLA binding predictive algorithm methodology taught by Lundegaarde et al, and by testing those peptides that actually bind to the HLA molecule for their ability to be recognized by T cells that are generated by endogenously processed peptides from the antigenic protein of interest, as is taught to be important by Chaux et al to be relevant for use in vaccine development.  This is so, particularly given the teachings of Lundegaarde et al of the advantages of using predictive HLA binding affinity algorithms in the service of peptide epitope discovery, e.g., by focusing the experimental work on the subset of potential immunogenic peptides from a new or existing antigenic protein of interest that will have the highest probability of success, by the ability of the process to be semi-automated and high throughput, by their accuracy and value in reducing time and cost for epitope discovery, and by reducing the number of burdensome steps taught by the primary reference.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have made a labelled HLA/peptide tetramer complex useful for identifying antigen-specific T cells as is taught by Chaux et al, including wherein the HLA is HLA-A2, using the predicted peptides that bind to the HLA molecules and using them in place of APCs transfected/transduced with antigen of interest and HLA of interest.

One of ordinary skill in the art would have been motivated to do this in order to avoid the labor of having to maintain antigen presenting cell lines comprising the HLA of interest and the antigenic protein of interest, since the HLA restricting element is determined by the predictive algorithm taught by Lundegarrde et al, and the labelled HLA/peptide complexes are taught by Chaux et al to be useful for detecting antigen specific T cells.

Instant dependent claims 9 and 11 are included in this rejection because MAGE-1 and other MAGE proteins are foreign candidate antigens to T cells since they are only present in male germline cells that do not express HLA class I molecules, but since they are expressed on male germline cells, they are also a self-protein.

13.  (a) Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chaux et al (J. Immunol. 1999, 163: 2928-2936) in view of Lundegaarde et al (Immunol. 2010, 130: 309-318), as evidenced by Romero et al (J. Exp. Med. 1998, 188: 1641-1650) as applied to claims 1, 3-5, 8, 9, 11 and 50 above, and further in view of Bae et al (Clin. Canc. Res. 2005, 11: 1629-1638, of record), or 

        (b) Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chaux et al (J. Immunol. 1999, 163: 2928-2936) in view of Lundegaarde et al (Immunol. 2010, 130: 309-318) and DiBrino et al (Biochem. 1995, 34: 10130-10138), as evidenced by Romero et al (J. Exp. Med. 1998, 188: 1641-1650) as applied to claims 1,4, 5, 8, 9, 11 and 50 above, and further in view of Bae et al (Clin. Canc. Res. 2005, 11: 1629-1638, of record)

These are new grounds of rejection necessitated by Applicant’s amendment filed 12/31/20.

     (a) The teachings of Chaux et al in view of Lundegaarde et al as evidenced by Romero et al have been enunciated above, hereafter referred to as “the combined references”.

     (b) The teachings of Chaux et al in view of Lundegaarde et al and DiBrino et al as evidenced by Romero et al have been enunciated above, hereafter referred to as “the combined references”.

In either of (a) or (b), the combined references do not teach wherein the candidate antigen is CD20.

Bae et al teach that peptide CD20188-196 was identified by analyzing the full length protein sequence of CD20 TAA self-protein using the SYFPEITHI affinity-based algorithmic program to predict HLA-A2.1 specific binding peptides, synthesizing the peptides, including CD20188-196, and complexed with HLA-A2.1.  Bae et al teach that peptide T cell epitopes from CD20 have immunotherapeutic potentials as peptide vaccines or targeted T cell therapies for treating B cell malignancies.  Bae et al teach that CD20 is expressed at a high surface density on the vast majority of lymphomas and is eventually down-regulated on terminally differentiated plasma cells. Bae et al also teach that CD19 is expressed during all stages of B cell development except for terminally differentiated plasma cells, is maintained on cells that have undergone neoplastic transformation, being expressed on over 95% of cells in patients with B cell lymphoma, CBLL and on acute B lymphocytic leukemia progenitor cells, and like CD20, is also an attractive target molecule in immunotherapeutic strategies for treating cancers  (see entire reference, especially abstract, introduction section,  paragraph spanning pages 1629-1630, page 1632 at “Results” “Identification” section, last paragraph of reference).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used CD20 or CD19 taught by Bae et al as the candidate self- antigen of interest and an HLA molecule of interest in the method taught by the combined references. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have screened for cell type specific expression of CD20 or CD19 in normal and disease-affected cells before transfecting encoding nucleic acid encoding it into an APC.

One of ordinary skill in the art would have been motivated to do this in order to investigate the repertoire of induced T cells that can react with a different antigen, and to determine the expression of the antigen on the cancer cells versus the B cells or plasma cells for determination of whether or not to pursue experimentation.

14.  (a) Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chaux et al (J. Immunol. 1999, 163: 2928-2936) in view of Lundegaarde et al (Immunol. 2010, 130: 309-318), as evidenced by Romero et al (J. Exp. Med. 1998, 188: 1641-1650) as applied to claims 1, 3-5, 8, 9, 11 and 50 above, and further in view of Heemskerk, M. (Haematologica, 2010, 95(1): 15-19, of record).  

       (b) Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chaux et al (J. Immunol. 1999, 163: 2928-2936) in view of Lundegaarde et al (Immunol. 2010, 130: 309-318) and DiBrino et al (Biochem. 1995, 34: 10130-10138), as evidenced by Romero et al (J. Exp. Med. 1998, 188: 1641-1650) as applied to claims 1, 4, 5, 8, 9, 11 and 50 above, and further in view of Heemskerk, M. (Haematologica, 2010, 95(1): 15-19, of record). 

These are new grounds of rejection necessitated by Applicant’s amendment filed 12/31/20.

     (a) The teachings of Chaux et al in view of Lundegaarde et al as evidenced by Romero et al have been enunciated above, hereafter referred to as “the combined references”.

    (b) The teachings of Chaux et al in view of Lundegaarde et al and DiBrino et al as evidenced by Romero et al have been enunciated above, hereafter referred to as “the combined references”.

In either of (a) or (b), the combined references do not teach wherein the method further comprises the step of cloning the TCR from one of the identified T cells and modifying cells from a subject to express said TCR to provide modified T cells.

Heemskerk teaches adoptive transfer of a TCR gene-modified T cell, wherein the TCR gene transfer enables instantaneous generation of a defined T cell immunity, wherein the T cells are transfected with TCR encoding sequence for a desired specificity.  Heemskerk teaches that advantages of making and using such modified T cells includes introduction of a TCR with high affinity for the cognate peptide/MHC (HLA in humans) complex recognizing target cells presenting endogenously process antigens, including from tumor cells such as for example, tumor-associated viral antigens, minor histocompatibility antigens and TAA self antigens, and these TCR gene-modified T cells persist in peripheral blood of all patients for at least 1 month after treatment (see entire reference, especially first two sections of the reference).

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have cloned a TCR from one of the identified T cells and to have modified cells from a subject to express the TCR as a further step comprised in the method taught by the combined references.

One of ordinary skill in the art would have been motivated to do this in order to confer a TCR specificity of choice upon T cells to enable their binding to a particular desired peptide:HLA complex, particularly in light of the teaching of Heemskerk that such cells are useful for adoptive transfer and the aim of the combined references in identifying peptide:HLA complexes and their cognate T cells is for development of immunotherapy protocols, including adoptive transfer of T cells.

16. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chaux et al (J. Immunol. 1999, 163: 2928-2936) in view of Lundegaarde et al (Immunol. 2010, 130: 309-318), as evidenced by Romero et al (J. Exp. Med. 1998, 188: 1641-1650) as applied to claims 1, 3-5, 8, 9, 11 and 50 above, and further in view of Liao et al (Molec. Ther, 2004, 9(5): 757-764, of record).

 This is a new ground of rejection necessitated by Applicant’s amendment filed 12/31/20.

The teachings of Chaux et al in view of Lundegaarde et al as evidenced by Romero et al have been enunciated above, hereafter referred to as “the combined references”.

The combined references do not teach wherein the method comprises transfecting an APC with a nucleic acid construct that is an mRNA construct.

Liao et al teach transfection of antigen presenting cells with mRNA encoding a tumor antigen is superior to exogenously loading the antigen presenting cells for inducing T cells that exhibit higher and sufficient target avidity in recognizing endogenously processed peptides that bind to an HLA molecule.  Liao et al teach that CD8+ T cells purified from PBMCs (i.e., peripheral blood mononuclear cells) were incubated with the encoded-TAA-transfected APCs, and positive T cells were quantified with a tetramer comprising HLA-A2.1 and a particular TAA peptide (see entire reference, especially materials and methods).

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used mRNA as is taught by Laio et al in place of DNA or a viral vector comprising nucleic acid encoding the tumor antigen protein of interest in the method taught by the combined references.

One of ordinary skill in the art would have been motivated to do this since Laio et al teach that CD8+ T cells (i.e., CTLs) could be stimulated with such an mRNA transfected APC.

17.  (a) Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chaux et al (J. Immunol. 1999, 163: 2928-2936) in view of Lundegaarde et al (Immunol. 2010, 130: 309-318), as evidenced by Romero et al (J. Exp. Med. 1998, 188: 1641-1650) as applied to claims 1, 3-5, 8, 9, 11 and 50 above, and further in view of Bakker et al (PNAS, 2008, 105(10): 3825-3830).  

     (b) Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chaux et al (J. Immunol. 1999, 163: 2928-2936) in view of Lundegaarde et al (Immunol. 2010, 130: 309-318) and DiBrino et al (Biochem. 1995, 34: 10130-10138), as evidenced by Romero et al (J. Exp. Med. 1998, 188: 1641-1650) as applied to claims 1, 4, 5, 8, 9, 11 and 50 above, and further in view of Bakker et al (PNAS, 2008, 105(10): 3825-3830).  

These are new grounds of rejection necessitated by Applicant’s amendment filed 12/31/20.

(a) The teachings of Chaux et al in view of Lundegaarde et al as evidenced by Romero et al have been enunciated above, hereafter referred to as “the combined references”.

(b) The teachings of Chaux et al in view of Lundegaarde et al and DiBrino et al as evidenced by Romero et al have been enunciated above, hereafter referred to as “the combined references”.

In either of (a) or (b), the combined references do not teach wherein the method comprises forming the plurality of labelled complexes of the synthesized predicted peptide/defined HLA molecules from those predicted peptides that bind to said defined HLA molecules by UV-induced ligand exchange and multimerization.

Bakker et al teach that MHC class I/peptide fluorescently labeled-multimer technology is an indispensable immunological assay system to dissect antigen specific cytotoxic CD8+ T cell (CTLS) responses by flow cytometry.  Bakker et al teach that use of UV-peptide ligand exchange enables the development of high throughput assay systems in which T cell responses against a multitude of peptide epitopes that bind HLA class I are analyzed and wherein the UV-induced ligand exchange advantageously does not require a separate in vitro MHC refolding reaction for each different peptide epitope. Bakker et al teach that this technology may be used for both large scale T cell epitope discovery and for T cell screening.  Bakker et al also teach use of an affinity-based prediction algorithm for HLA class I binding peptides (see entire reference, especially abstract, introduction, and discussion).

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used UV-induced ligand exchange and multimerization to form the plurality of HLA/peptide multimers in the method taught by the combined references.  

One of ordinary skill in the art would have been motivated to make multimers using any relevant methodology such as UV-induced ligand exchange. More particularly, one of ordinary skill in the art would have been aware due to the teaching of Bakker et al that using such a technique would be convenient in that different complexes would not have to be produced by refolding same HLA heavy chain and 2m light chain with every different desired peptide, but could rather implement a simple peptide exchange with the standard complex of HLA/2m /UV- light sensitive building block.

18. Claims 9 and 11-13 are objected to because of the following informalities:  

     a) Claims 9 and 13 recite “wherein said candidate antigen” whereas instant base claim 1 recites “at least one candidate antigen”.

     b) Claim 11 recites “wherein said candidate self-antigen” whereas instant dependent claim 1 recites “at least on candidate antigen selected from the group consisting of candidate self-antigens” (plural).

      c) Claim 12 depends upon claim 11 and also ultimately upon instant base claim 1 and also recites “wherein said candidate antigen”.

Appropriate correction is required.

19.  No claim is allowed.

20.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

21.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644